                                            Case 3:20-cv-01695-SI Document 19 Filed 01/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS G. MCGINNIS,                                Case No. 20-cv-01695-SI
                                   8                    Plaintiff,
                                                                                            ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                            Re: Dkt. No. 18
                                  10     EARL JONES, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed an ex parte request for an extension of the deadline to file a dispositive

                                  14   motion. Upon due consideration of the request and the accompanying declaration of attorney Asha

                                  15   Jameson, the court GRANTS the request. Docket No. 18. The court now sets the following new

                                  16   briefing schedule for dispositive motions: Defendants must file and serve their dispositive motion

                                  17   no later than April 16, 2021. Plaintiff must file and serve on defense counsel his opposition to the

                                  18   dispositive motion no later than May 21, 2021. Defendants must file and serve their reply brief (if

                                  19   any) no later than June 11, 2021.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 21, 2021

                                  22                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
